IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1186
                              Filed July 21, 2021


JOHN DOE, M.D.,
     Plaintiff-Appellant,

vs.

IOWA BOARD OF MEDICINE,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt, Judge.



      Dr. John Doe appeals a district court ruling affirming the Iowa Board of

Medicine’s order to undergo a confidential competency evaluation. AFFIRMED.




      David L. Brown and Alexander E. Wonio of Hanson, McClintock & Riley,

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee.




      Heard by Bower, C.J., and Doyle and Tabor, JJ.
                                        2


BOWER, Chief Judge.

      Dr. John Doe appeals a district court ruling affirming the Iowa Board of

Medicine’s (Board) order to undergo a confidential competency evaluation. Based

on the record before us, including the Board’s credibility findings, the Board had

probable cause to order Dr. Doe to undergo the comprehensive competency

evaluation. We affirm.

      I. Background Facts & Proceedings.

      Dr. Doe is a licensed physician practicing in Iowa. In March 2019, the Board

received allegations Dr. Doe had performed inappropriate pelvic and breast

examinations on a young adult female patient between November 2018 and

February 2019.1 The patient told the Board no other member of Dr. Doe’s medical

staff was present during the examinations. The Board assigned an investigator,

who spoke with the patient, Dr. Doe, and his medical staff, and reviewed the

patient’s medical records.

      On May 29, the Board ordered Dr. Doe “to successfully complete a

comprehensive physical, neuropsychological, mental health, unprofessional

conduct, professional boundaries and sexual misconduct evaluation pursuant to

Iowa Code section 272C.9(1) [(2019)].” Dr. Doe was ordered to schedule the

evaluation with Acumen Assessments. Upon Dr. Doe’s request, the executive

director for the Board agreed to stay the evaluation order until after Dr. Doe

appeared before the Board on August 1. On August 5, the Board informed Dr. Doe

it would enforce the evaluation order. Dr. Doe filed an objection to the order


1The relevant appointments were initial complaints or follow-up appointments for
abdominal and pelvic pain.
                                          3


claiming, “The Board did not have adequate probable cause to issue the order for

the evaluation.”

       The Board held a contested hearing to review the propriety of the evaluation

order on November 7 and December 19. The patient testified and provided the

Board with relevant text messages sent to her spouse and to the doctor’s medical

assistant. The text messages were consistent with her testimony. Also testifying

were the doctor, his wife, current and former members of his medical staff, and the

investigator assigned to the case. As part of his evidence, Dr. Doe submitted an

unauthorized behavioral-health evaluation on December 18; the evaluation

covered mental health and substance abuse but did not include a professional

boundaries or psychosexual component.

       On January 16, 2020, the Board issued a decision affirming the evaluation

order. The Board defined probable cause as a “reasonable ground for belief” and

noted it was “a very limited standard that is far below the standard required to prove

the allegation occurred as alleged for disciplinary purposes.” The Board found,

“Based in part on the serious nature of the allegations, the contemporaneous text

message of the inappropriate touching on February 19, 2019, and her overall

demeanor, including her earnestness about what occurred, her testimony about

inappropriate sexual touching has significant force and enough to meet the

probable cause standard.”2

       Dr. Doe sought judicial review of the Board’s decision. The district court

found substantial evidence established probable cause for the Board to order


2 The Board acknowledged inconsistencies in the patient’s statements but noted
“[f]ailing to remember or even misremembering ancillary details is common.”
                                           4


Dr. Doe to submit to the comprehensive evaluation. The district court observed

Dr. Doe’s reasons to reverse the probable-cause finding would require “the court

to completely re-evaluate the credibility of each witness.” The court held, “The

finding ultimately reached by the Board that this competency evaluation is required

is . . . not unreasonable, arbitrary, capricious, an abuse of discretion, or irrational,

illogical, or wholly unjustifiable”; affirmed the Board’s decision ordering the

evaluation; and dismissed Dr. Doe’s petition for judicial review.

       Dr. Doe appeals, challenging whether the Board had “probable cause” to

order a competency evaluation. Dr. Doe claims there is not substantial evidence

supporting the probable-cause finding and challenges the Board’s credibility

findings for the patient and himself. Dr. Doe further asserts the Board shifted the

burden of proof and expected him to disprove the allegations.

       II. Standard of Review.

       “Appellate review of the contested case proceeding of a licensing board is

for correction of errors at law.” Christiansen v. Iowa Bd. of Educ. Exam’rs, 831

N.W.2d 179, 186 (Iowa 2013). “It is the agency’s duty ‘as the trier of fact to

determine the credibility of the witnesses, weigh the evidence, and decide the facts

in issue.’ ‘We are bound by the agency’s findings so long as they are supported

by substantial evidence.’” Id. at 192 (citation omitted). “It is not the role of the

court to reassess the evidence or make its own determination of the weight to be

given the various pieces of evidence.” Doe v. Iowa Bd. of Pharmacy, No. 14-0089,

2014 WL 6682050, at *3 (Iowa Ct. App. Nov. 26, 2014) (“[T]he court must not

reassess the weight to be accorded various items of evidence. Weight of evidence
                                         5

remains within the agency’s exclusive domain.” (citing Burns v. Bd. of Nursing, 495

N.W.2d 698, 699 (Iowa 1993)).

       Dr. Doe contends based on the evidence submitted at the Board hearing,

“it is impossible for [patient]’s version of events to be true,” contests the Board’s

determination there was probable cause to order him to undergo a comprehensive

evaluation, and claims the probable-cause finding is not supported by substantial

evidence in the record when viewed as a whole. See Iowa Code § 17A.19(10)(f).

       III. Analysis.

       We emphasize, as the Board and district court did, that the only question

before us is whether the Board had probable cause to order a comprehensive

physical, neuropsychological, mental health, unprofessional conduct, professional

boundaries and sexual misconduct evaluation. We do not reach the merits of the

allegations. Our review is limited to whether substantial evidence supports the

Board’s determination probable cause existed to order the evaluation.           See

Christiansen, 831 N.W.2d at 192.

       The Board has the authority to order “[a] physical or mental evaluation . . .

upon a showing of probable cause the licensee suffers from a mental,

neuropsychological, physical, physiological, psychiatric or psychological condition,

including, but not limited to, behavior which constitutes professional sexual

misconduct.” Iowa Admin. Code r. 653-24.4; see also Iowa Code § 272C.9(1)

(“The licensing board, upon probable cause, shall have the authority to order a

physical, mental, or clinical competency examination.”).

       The governing statutes and administrative rules do not define probable

cause for purposes of agency action. The Board’s order—citing the adoption of
                                          6

the criminal definition of probable cause in an administrative context in Eaton v.

Iowa Employment Appeal Board, 602 N.W.2d 553, 557 (Iowa 1999)—defined

probable cause as “a reasonable ground for belief.” The Board noted, “This is not

a high standard.” “The assessment of probable cause is based on probabilities

and not mere suspicion, but it need not rise to the level of certainty beyond a

reasonable doubt.” State v. Hoskins, 711 N.W.2d 720, 726 (Iowa 2006) (edited for

readability) (citations omitted).3 “The existence of probable cause . . . is evaluated

‘from the standpoint of an objectively reasonable [person.]’” State v. Tyler, 830

N.W.2d 288, 293–94 (Iowa 2013) (citation omitted).

       Substantial evidence is “the quantity and quality of evidence that would be

deemed sufficient by a neutral, detached, and reasonable person, to establish the

fact at issue when the consequences resulting from the establishment of that fact

are understood to be serious and of great importance.”                   Iowa Code

§ 17A.19(10)(f)(1). We consider “all the relevant evidence in the record cited by

any party that detracts from that finding as well as all of the relevant evidence in

the record cited by any party that supports it.” Id. § 17A.19(10)(f)(3). “Our review

of the record is ‘fairly intensive,’ and we do not simply rubber stamp the agency

finding of fact.” Cedar Rapids Cmty. Sch. Dist. v. Pease, 807 N.W.2d 839, 845

(Iowa 2011) (citation omitted). “We do not, however, engage in a scrutinizing

analysis, ‘for if we trench in the lightest degree upon the prerogatives of the

[agency], one encroachment will breed another, until finally simplicity will give way



3 The applicable burden of proof in medical disciplinary cases is preponderance of
the evidence, not “beyond a reasonable doubt.” See Eaves v. Bd. of Med. Exam’rs,
467 N.W.2d 234, 237 (Iowa 1991).
                                          7

to complexity, and informality to technicality.’” Neal v. Annett Holdings, Inc., 814

N.W.2d 512, 525 (Iowa 2012) (citation omitted); see also Pease, 807 N.W.2d at

845 (“[E]vidence may be substantial even though we may have drawn a different

conclusion as the fact finder.”). “Making a determination as to whether evidence

‘trumps’ other evidence or whether one piece of evidence is ‘qualitatively weaker’

than another piece of evidence is not an assessment for the district court or the

court of appeals to make when it conducts a substantial evidence review of an

agency decision.” Arndt v. City of Le Claire, 728 N.W.2d 389, 394 (Iowa 2007).

“The reviewing court only determines whether substantial evidence supports a

finding ‘according to those witnesses whom the [factfinder] believed.’” Id. at 395

(citation omitted).

       In evaluating the patient’s credibility, the Board found,

       Based in part on the serious nature of the allegations, the
       contemporaneous text message of the inappropriate touching on
       February 19, 2019, and her overall demeanor, including her
       earnestness about what occurred, her testimony about inappropriate
       sexual touching has significant force and enough to meet the
       probable cause standard discussed below. This is true even though
       an exacting review of her statements made during the investigation
       and at the hearing reveal they are not fully consistent on the timing
       of the events and certain other details.

The Board’s evaluation acknowledged inconsistencies in the patient’s testimony,

but found her sufficiently credible “to meet the probable cause standard.”

       The Board also determined “there is nothing in the record to dispel” a

probable-cause finding. The evidence Dr. Doe presented “was not sufficient to

dispel the strength of [the patient]’s testimony of abuse.”        The Board noted

“numerous factual misstatements” in the medical records meant they were “not

sufficiently credible as to what occurred during the appointments to have any
                                          8


material bearing on this case,” including “objectively inaccurate information” of

which examinations occurred during the appointment. Moreover, Dr. Doe’s denials

“were not sufficiently compelling given the standard of proof.” The Board did not

make any findings regarding the credibility of the medical professionals from

Dr. Doe’s office.

       The Board reiterated, “[P]robable cause is a very limited standard that is far

below the standard required to prove the allegation occurred as alleged for

disciplinary purposes.” The ordered evaluation “is of great importance since it can

provide context for the allegations.”

       Considering the entire record under our limited review and giving deference

to the Board’s implied credibility determination of the patient, we find substantial

evidence supports the Board’s finding of probable cause to order Dr. Doe complete

a confidential comprehensive evaluation. As the Board and the district court noted,

this is a limited standard not equal to the burden of proof required in disciplinary

proceedings. Considering the lack of reliable records for medical appointments,

the complaint the medical assistant did not report to the office manager and was

not investigated internally, and the patient’s accounts to the investigator, the Board

had a reasonable ground for belief Dr. Doe’s behavior “constitute[d] professional

sexual misconduct, such that a comprehensive evaluation was justified.” Iowa

Admin. Code r. 653-24.4; see Iowa Code § 17A.19(10)(f).

       We also find the Board did not shift the burden of proof to Dr. Doe. The

State had the burden of proof to establish probable cause for the evaluation. The

record shows the State presented testimony and other evidence to satisfy its

burden. Dr. Doe’s presenting a defense and contesting the evidence used to
                                       9


establish the probable cause does not amount to an impermissible shift in the

burden of proof.

      We affirm the Board’s evaluation order.

      AFFIRMED.